UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6557



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE STEPLIGHT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-01-264, CA-03-33-AM)


Submitted:   June 12, 2003                  Decided:   June 19, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Steplight, Appellant Pro Se. LeDora Knight, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Dwayne Steplight seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We   have   independently    reviewed    the   record   and   conclude   that

Steplight has not made a substantial showing of the denial of a

constitutional right.       See Miller-El v. Cockrell, 123 S. Ct. 1029

(2003).     Accordingly, we deny Steplight’s motion for a certificate

of appealability and dismiss the appeal.          See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                     2